IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


JAMES H. WILLIAMS,              : No. 82 EM 2014
                                :
                Petitioner      :
                                :
                                :
           v.                   :
                                :
                                :
HON. SHEILA WOODS-SKIPPER       :
(JUDICIARY OFFICER FOR COURT OF :
COMMON PLEAS OF PHILA. PA.),    :
                                :
                Respondent      :


                                        ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2014, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is directed to strike the name of the jurist from the caption.